FILED
                           NOT FOR PUBLICATION                              MAR 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30335

              Plaintiff - Appellee,              D.C. No. 3:08-cr-00228-MO-3

  v.
                                                 MEMORANDUM *
ANGEL RAMIREZ-ARROYO,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                             Submitted March 7, 2013 **
                                 Portland, Oregon

Before: CLIFTON and BEA, Circuit Judges, and MAHAN, District Judge.***

       Appellant Angel Ramirez-Arroyo appeals the denial of his motion to

suppress evidence from a series of wiretaps.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James C. Mahan, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
1.    Each of the government’s wiretap affidavits contained “a full and complete

statement” as required by 18 U.S.C. § 2518(1)(c) by discussing normal

investigative procedures that had been tried and failed, reasonably appeared

unlikely to succeed if tried, or were too dangerous. See 18 U.S.C. § 2518(1)(c).

Each affidavit properly incorporated previous affidavits, see United States v.

Garcia-Villalba, 585 F.3d 1223, 1232 (9th Cir. 2009), and provided case-specific

explanations for the use, limitations and rejection of various traditional

surveillance tactics in the investigations of specific individuals. See id. at 1229–30.

2.    Based on the sufficient factual matter contained in each supporting affidavit,

the district court did not abuse its discretion in finding that the wiretaps, including

the extensions, were “necessary” within the meaning of 18 U.S.C. § 2518(3)(c).

United States v. Rivera, 527 F.3d 891, 898, 903 (9th Cir. 2008).

3.    Accordingly, it was proper for the district court to deny appellant’s motion

to suppress. See United States v. Fernandez, 388 F.3d 1199, 1234 (9th Cir. 2004).

      AFFIRMED.